Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 15-24 in the reply filed on 10/4/2021 is acknowledged.  The traversal is on the ground(s) that there is not a serious burden if restriction were not required.  This is found persuasive because claim 1 is incorporated into claim 15 and there is no additional search required to find both claim 1 and claim 15.  While claim 25 is distinct from claims 1 and 15, claim 25 will be examined.  Claims 1-25 will be examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-16, 18 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase the “first average pore size is selected to prevent filling of the uniform first pores during colonization by a culturable cell type” is indefinite because there is no specific pore size claimed.  The claims to a porosity of 5-75% is interpreted to mean the amount of pores on the surface but not the pore size.  The claims are indefinite because it is not clear what first average pore size will prevent filling of the pore by the colonization of culturable cells type.  
The claim does not require a cell type, a number of cells nor the size of the cells.  It is further not clear what the scope of “colonization by a culturable cell type” means.  The term colonization by a cultural cell type is indefinite as it is not clear what the scope of colonization is.  For purposes of examination, the term will be equated with cell growth.  If colonization is cell growth, the claim limitation is interpreted to require a pore size that prevents the pores from filling when the cell grow.  As a number of factors affects cell growth, such as the cell types, the medium for growth, the growth conditions, the claim is indefinite for failing to limit the claim scope to what can be distinguished from the prior art.  If the cells colonize, it is presumed that they grow and multiply, however it is not clear how the cells do not fill the pores or if the cell culturing is stopped by other process variables. It is unclear if the cells are not allowed to grow of duplicate in order to prevent filling or if the cell number is limited by a process.  
Claims 1 and dependent claims 2-6, 8-16, 18 and 20-25 and claims 12, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear what a claim term “surface area” is in units of m2/g.  Known textile terms are “basis weight” or “areal weight” which are expressed in terms of g/m2.  For purposes of examination the surface weight is interpreted as equivalent to a basis weight with inverse units.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-15, 18, 20-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Whiting et al (US 20160270897) in view of Qiu (US20050118236) and in further view of Kitazono et al (US 20110140312).
Whiting is directed to textile engineered prosthetics, bioreactors and method of making the textile prosthetics.  Whiting teaches the textile is a woven textile [0016] to facilitate cell colonization and cellular attachment of biological cells such as stem cells, progenitor cells, mesenchymal progenitor cells [0068]-[0069].
Whiting teaches improved biomimetic surfaces (clm 1) and multiple woven structures facilitates control of density and control of surface texture across both the outside and inside of the prosthetic [0066].  The textile includes a coating of elastomer which may be molded or embossed to provide topological and spatial surface features on the prosthetic [0068].  As Whiting teaches a cell growth medium and improved surface features, Whiting is equated with the claimed surface area sufficient to promote cell expansion because Whiting discloses a woven fabric as claimed and disclosed by Applicant.
Whiting teaches a woven fabric but differs and is silent with respect to a pore size and silent with respect to selecting the pore size to prevent filling during colonization by a culturable cell type.
Qui is directed to flexible, bioactive glass meshes and scaffolds made therefrom are provided. The meshes comprise interwoven bioactive glass fibers that can be coated with resorbable polymers. Meshes can also be woven from glass fibers and resorbable polymers (ABST). Qiu teaches it is the intent of the invention to culture cells on a bioactive, porous, resorbable scaffold [0011], [0062]. Qiu teaches the woven meshes can comprise a porosity of between about 25% and 95%. The glass fibers can be coated with any suitable resorbable polymer, for example, polylactic acid polymers (PLA) and/or poly-glycolic acid polymers and/or their copolymers [0013]. The porosity is different in different regions of the scaffold wherein the cartilage regions have a porosity of between about 40% and 95% is desirable, preferably more than 60%, and even more preferably more than 80% is desirable. A porosity greater than 25% is desirable for the region of the scaffold that goes into bone, preferably between about 25% and 80%. A porosity of between about 25% and 90% may be desirable in the non-calcified region. A gradient in porosity is achieved through the weaving and subsequent three dimensional assembly of the weaves which creates a three-dimensional structure with layers of weaves in which the subsequent layers have different weaving characteristics and therefore different porosity (and also pore size) characteristics [0016].  
Qiu teaches the degree of porosity and resorbability of scaffolds impacts the suitability of a scaffold for repair of soft tissue. With respect to porosity, as the bioactive scaffold can be used by itself, without the need to seed it with cells prior to implantation, a large porosity (for example, a porosity that exceeds 60%) is useful, such that cells can proliferate from the tissues supporting the cartilage in joints. Even if the scaffolds are seeded with cells prior to surgery, the large porosity would make for an efficient distribution of the cells throughout the scaffold. Large porosity is also desirable as it allows the achievement of mechanical properties very similar to those of the tissue that needs to be treated, i.e., elastic properties [0018].
As Qiu teaches a woven fabric of a desired porosity and combination or porosities for use as to grow cells for an implantable device, Qiu would inherently teach a growth matrix with sufficient surface area to promote colonization by a culturable cell type.  Qiu teaches pore sizes in the claimed range and therefore reasonable to presume that the average pore size is sufficient to promote cell colonization.  Regarding whether the cells prevent filling of the pores during cell colonization, Applicant’s specification disclosed that, ”an exemplary embodiment includes the use of a woven textile structure with pore size sufficiently large to prevent filling as cells proliferate.” “the colonization into a textile structure, such as the cellular growth matrix, which may act as scaffold or template, is a form of bonding mechanism of textile to tissue. The choice of matrix structure may be customized to optimize cell growth and colonization based on cell type.”. As the prior art Qiu teaches the same porosities as claimed and teaches that cells are grown on the woven substrates, it is reasonable to presume that the cells grow in a desirable manner, e.g. without filling the pores.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02
It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the porosity of the textile weave motivated to provide the desired pores size to prevent filling during cell expansion for cell cultures for implantable devices.
Whiting in view of Qiu are silent with respect to the surface area (basis weight) of the textile.
Kitazono is directed to a fibrous composite support for cell culturing [0099] and in the field of regenerative medicine wherein cells differentiate and proliferate to achieve reconstruction of original biological tissues [0003].  Kitazono teaches the support can be a woven fibrous support of polyester [0011], [0037].  The fiber structure has a basis weight of 1-50 gsm, preferably 5-20 gsm, and preferably not less than 1 gsm as the structure will not be too weak and preferably not greater than 50 gsm as the stretchability will be impaired [0042]. A basis weight of 1-50 g/m2 is equivalent to 0.01 m2/g to 1 m2/g which is within the claimed range of at least 0.01 m2/g of surface area.   As noted in the 112(b) rejection, surface area is equated with the inverse of basis weight.
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a textile in the claim surface area (basis weight) motivated to produce a structure that is heavy enough to be well formed (has strength) and light enough to have some stretchability.
As to claim 2 and 3, Whiting teaches the woven textile is coated with an elastomer or bioelastomeric resin such as polyglycerol sebacate (PGS) [0068] as claimed.  Whiting refers to PGS as a resorbable material (ABST).
As to claims 4 and 5, Whiting teaches the woven textile is made from resorbable fibers such as polyester (PET), polylactic acid (PLA), polyglycolic acid (PGA), polyglycerol sebacate (PGS), collagen as claimed [0055].  Whiting teaches multiple woven layers [0059].  Whiting teaches resorbable fibers are included in the woven fabrics.
As to claim 6, Whiting teaches the textile can consist of resorbable fibers [0059].
As to claims 8-9, Whiting differs and does not teach the porosity of the woven fabric.
Qiu is directed to woven textiles for resorbable scaffolds for cell cultures wherein the porosity can be controlled by the weave parameters [0046] and the porosity is between 25-95% and a first bioactive mesh has a porosity of 40-95% and a second bioactive mesh comprises a porosity of 25-80% which overlaps the ranges if 5-75%, 40-75% and 5-40% in claims 7-9. Qiu teaches the low porosity limits usefulness of a scaffold for cartilage and other soft tissue repair.  High porosity is desirable but using gradient porosity for treating lesions and bony defects [0010]. The scaffolds will comprise a cartilage region and a bone region. They will have different porosity and pore size for either of these two regions. Other features of the scaffold include a highly porous and lactate-rich region for promoting cartilage regeneration and a bioactive matrix that stimulates bone tissue formation and repair [0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the porosity motivated to produce a scaffold for the desired tissue repair.
As to claim 10, Whiting teaches the textile is seeded with biological cells for growth [0069].
As to claims 11 and 12, Whiting in view of Qiu are silent with respect to the surface area (basis weight) of the textile.
 Kitazono is directed to a fibrous composite support for cell culturing [0099] and in the field of regenerative medicine wherein cells differentiate and proliferate to achieve reconstruction of original biological tissues [0003].  Kitazono teaches the support can be a woven fibrous support of polyester [0011], [0037].  The fiber structure has a basis weight of 1-50 gsm, preferably 5-20 gsm, and preferably not less than 1 gsm as the structure will not be too weak and preferably not greater than 50 gsm as the stretchability will be impaired [0042]. A basis weight of 1-50 g/m2 is equivalent to 0.01 m2/g to 1 m2/g which is within the claimed range of 0.01 to 10 m2/g and 0.1 to 3 m2/g of surface area.   As noted in the 112(b) rejection, surface area is equated with the inverse of basis weight.
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a textile in the claim surface area (basis weight) motivated to produce a structure that is heavy enough to be well formed (has strength) and light enough to have some stretchability.
As to claims 13 and 14, Whiting teaches multiple woven textiles but differs and does not teach the pore size of the textiles nor the pore size of a first and a second textile.
Qiu teaches a first and second bioactive mesh with differ porosities.  Qiu teaches the different pore size in different bioactive mesh and different regions [0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the porosity motivated to produce a scaffold for the desired tissue repair.
As to claim 15, Whiting in view of Qiu teach the woven textile of claim 1.  Whiting teaches the textile is in a bioreactor container and the textile is seeded with cell for growth and growth agents [0069]-[0070] and [0103] which are equated with a cell culture medium.
As to claim 18, Whiting teaches the cells are stem cells, mesenchymal progenitor cells.
As to claim 20, Whiting teaches polyester fibers [0055] can be used and coated with PGS [0068] which is a resorbable material [0055].
As to claim 21, Whiting differs and does not teach a second layer with a second average porosity.  Whiting does not disclose a porosity.
Qiu teaches the low porosity limits usefulness of a scaffold for cartilage and other soft tissue repair.  High porosity is desirable but using gradient porosity for treating lesions and bony defects [0010]. The scaffolds will comprise a cartilage region and a bone region. They will have different porosity and pore size for either of these two regions. Other features of the scaffold include a highly porous and lactate-rich region for promoting cartilage regeneration and a bioactive matrix that stimulates bone tissue formation and repair [0047].  Qiu teaches a first bioactive layer with a first porosity and a second bioactive layer with a second porosity (claim 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the porosity motivated to produce a scaffold for the desired tissue repair.
As to claim 22, Whiting teaches the textile is seeded with biological cells for growth [0069].
As to claim 25, Whiting is directed to devices for implantation [0005], [0007], [0021], [0027].
Whiting is silent with respect a pore size and porosity.
Whiting teaches the fibers and a coating of resorbable material [0055].
Whiting teaches the textile is seeded with a cell for growth [0069].
Qui teaches the woven meshes can comprise a porosity of between about 25% and 95%. Qiu teaches the low porosity limits usefulness of a scaffold for cartilage and other soft tissue repair.  High porosity is desirable but using gradient porosity for treating lesions and bony defects [0010]. The scaffolds will comprise a cartilage region and a bone region. They will have different porosity and pore size for either of these two regions. Other features of the scaffold include a highly porous and lactate-rich region for promoting cartilage regeneration and a bioactive matrix that stimulates bone tissue formation and repair [0047].
As Qiu teaches a woven fabric of a desired porosity and combination or porosities for use as to grow cells for an implantable device, Qiu would inherently teach a growth matrix with a first average pore size is preselected to prevent filling of the pores during colonization.  Qiu teaches pore sizes in the claimed range and regarding whether the cells prevent filling of the pores during cell expansion, which according to Applicant’s specification, alters cell media flow dynamics and limits nutrient access to the cells, as the prior art Qiu teaches the same porosities as claimed and teaches that cells are grown on the woven substrates, it is reasonable to presume that the cells grow in a desirable manner, e.g. without filling the pores.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02
It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the porosity of the textile weave motivated to provide the desired pores size to prevent filling during cell expansion for cell cultures for implantable devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the porosity motivated to produce a scaffold for the desired tissue repair.

Claims 16, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Whiting et al (US 20160270897) in view of Qiu (US20050118236) and Kitazono et al (US 20110140312) and in further view of Liebler et al (US 20160325010).
As to claim 16, Whiting does not teach non-self-aggregating cells such as epithelial cells.  Qiu is directed to cartilage and bone repair for dermal cells.  
Liebler is directed to prosthetic devices made from woven fabrics that are used to repair biological tissue such as epithelial tissue or endodermal tissue.  Liebler teaches it is desired to have small pore size and high porosity and high surface area [0022].  Liebler teaches resorbable materials for the fibers [0015], [0193].
The particular limitation of the cells to grow would be a matter of choice, which would not distinguish the claimed invention from the prior art, and substitution of one known element with another would yield predictable results.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to obvious to grow epithelial cells on the woven scaffolds as the prior art teaches woven fabrics of resorbable material area known to grow cells for tissue repair.
As to claims 23 and 24, Whiting and Qiu are silent with respect to the surface area (basis weight) of the textile.
Kitazono is directed to a fibrous composite support for cell culturing [0099] and in the field of regenerative medicine wherein cells differentiate and proliferate to achieve reconstruction of original biological tissues [0003].  Kitazono teaches the support can be a woven fibrous support of polyester [0011], [0037].  The fiber structure has a basis weight of 1-50 gsm, preferably 5-20 gsm, and preferably not less than 1 gsm as the structure will not be too weak and preferably not greater than 50 gsm as the stretchability will be impaired [0042]. A basis weight of 1-50 g/m2 is equivalent to 0.01 m2/g to 1 m2/g which is within and overlaps the claimed range of surface area.   As noted in the 112(b) rejection, surface area is equated with the inverse of basis weight.
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a textile in the claim surface area (basis weight) motivated to produce a structure that is heavy enough to be well formed (has strength) and light enough to have some stretchability.

Response to Arguments
Applicant’s amendments and arguments, with respect to 112(f) have been fully considered and are persuasive.  The claims are amended to delete the phrase “is configured to” and to add more structure to the claims.  The 35 USC 112(f) has been withdrawn. 
Applicant’s amendments and arguments, with respect to 112(b) have been fully considered and are persuasive regarding the term “sufficient” is withdrawn as the term is deleted.
Applicant’s amendments and arguments, with respect to 112(b) have been fully considered and are persuasive regarding the term “cell expansion” is withdrawn as the term is deleted.
Applicant’s amendments and arguments, with respect to 112(b) have been fully considered and are not persuasive regarding the term “first average pore size is selected” because there is no a specific pore size claimed.  The claims to a porosity of 5-75% is interpreted to mean the amount of pores on the surface but not the size.  The claims are indefinite because it is not clear what a first average pore size is that will prevent filling of the pore by the colonization of culturable cells type.  The claim does not require a cell type, a number of cells nor the size of the cells.  It is unclear if the cells are not allowed to grow or duplicate in order to prevent filling or if the cell number is limited by a process.  The claim is indefinite.  Additionally, it is not clear what the scope of colonization by a culturable cell type is as noted in the 112(b) rejection.  If the purpose of the scaffold is to grow or culture cells, then limiting the cells from filling the pores could be a result of limiting the growth conditions as well as the pore size of the textile.  There is not pore size claims and the claims remain indefinite. 
Applicant’s amendments and arguments, with respect to 112(b) have been fully considered and are not persuasive regarding the term surface area.  Claims are interpreted based on the broadest reasonable interpretation.  Applicant presents arguments that the surface area is measured by Particle Technology Labs using Brunauer, Emmett and Teller theory.  Applicant is arguing limitations that are not commensurate with the scope of the claims.  The claims do not limit the surface area to a specific measurement that is different from a surface area that is the square meters dividing by the weight in grams. The rejection is maintained to be the inverse of a basis weight. Additionally, the specification does not limit the scope of the term surface area to the specific description provided by Applicant’s remarks. 
Applicant’s amendments and arguments, with respect to 112(b) have been fully considered and are considered regarding the term self-aggregating and non-self-aggregating.  Applicant deleted the claims and claim terms and the rejections are withdrawn.
Applicant argues that Qiu suggests seeding and some culturing of cells prior to implantation, the end goal of Qiu is implantation of the scaffolds, so there is no need for Qiu to prevent filling of the pores in order to access or collect the cells after cultivation.  
Applicant’s arguments are not commensurate with the scope of the claims.  The claims do not require culturing of cells prior to implantation and the claims do not exclude the textile from being an implantable device.
Applicant argues that Qiu does not disclose teach or suggest uniform pores as recited in the amended claims.  
In response, Qiu teaches a woven textile and weaving inherently producing a uniform mesh of warps and wefts that results in a uniform pore size between the warp and wefts by nature of the weaving process.  
Applicant argues that Qiu does not teach the surface area as claimed.  
The office action agrees that the surface area and basis weight is not disclosed in Qiu and Whiting and relies upon Kitazono for teaching a basis weight is known in the art.  The units for surface area are the inverse of basis weight or areal weight.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Whiting teaches a textile engineered prosthetic that is intended to be implanted so there is no need to prevent the filling of pores in order to access or collect the cells after cultivation.  Whiting does not disclose the pore size.  Whiting does not disclose the surface area.
Applicant’s arguments are not commensurate with the scope of the claims.  The claims do not require culturing of cells prior to implantation and the claims do not exclude the textile from being an implantable device.
The office action agrees that the pore size and the surface area and basis weight is not disclosed in Whiting and relies upon Qiu for teaching that the porosity is known in the art and Kitazono for teaching a basis weight or surface area is known in the art.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As noted in the 112(b) rejections it is not clear what the selected pore size is and it is not clear what a culturable cell colonization is.  The claims do not exclude an implantable device and even if the claims did exclude an implantable device, as the woven fabrics of the prior art are known to grow cells, the prior art is teaching the claimed invention.
Applicant argues the rejection including Kitazono and states that Kitazono teaches an cylindrical body composed of fiber to which collagen is added.  Kitazono does not disclose, teach or suggest uniform pores or an average pore size selected to prevent filling of the uniform first pores during colonization by a culturable cell type. Applicant argues that Kitazono does not teach or suggest Applicant’s surface area.
In response, Kitazono is support matrix for collagen and it is made from weaving fibers together.  Weaving and woven fabric are made from the orderly arranged warp and weft threads and provide a uniform pore size by nature of the woven fabric structure. Kitazono teaches the basis weight is desirably 1-50 gsm and preferably not less than 1 gsm because the structure will not be satisfactorily formed and preferably not greater than 50 gsm because the stretchability will be impaired when it is molded into a tube.  Kitazono provides motivation to use the range of basis weight.  Given the broadest reasonable interpretation, the surface area is the inverse of basis weight as both are directed to a specific square area per weight of fabric.  Wherein Applicant has presented arguments that the surface area is a different measure than the inverse of basis weight, this measure is not presented in the claims nor the specification and the rejection is maintained.
Applicant argues the rejections including Liebler and states that Liebler does not disclose, teach or suggest uniform pore, a surface area of at least 0.01 m2/g or an average pore size selected to prevent filling of the uniform first pores during colonization by a culturable cell type.
The rejection is maintained for the same reasons that the rejection over Whiting in view of Qui and Kitzono is maintained. Liebler is relied upon for teaching that epithelial cells are grown in woven scaffolds and it would have been obvious to grow these types of cells in the woven scaffolds of Whiting and Qui.  Applicant is arguing the references separately and the rejection is based on combining the known features and it would have been obvious and predictable to attain the claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
Shastri et al WO9909149 – woven scaffold for cell culture and growth; claims 6-8 are to a surface area of 1-10 m2/g
Schussler – WO2019038484

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759